Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-19, 24-29 and 32-34 are pending in this application.
	The ground of rejection of claims 26-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendments to those claims filed opn 6/16/2022.  
	The ground of rejection of claim 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is rendered moot by cancellation of claim 30.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 24-29 and 32-34  are rejected under 35 U.S.C. 103 as being unpatentable over Witschel et al. (WO 2010/145992, hereinafter, Witschel) in view of Takematsu et al. (US 4,265,654) and Green et al. (US 2017/0253897) for the reasons of record set forth in the Office action of 3/16/2022.  
Applicant’s arguments filed on 6/16/2022 have been given due consideration but they were deemed unpersuasive for the reasons set forth below. 
Applicant argues that “while trifludimoxazin+glufosinate-P is a disclosed combination, there is nothing suggesting that glufosinate-P would be particularly efficacious as compared to the many other binary combinations with trifludimoxazin.”  Applicant points out that Witschel’s working examples do not include a mixture of trifludimoxazin and glufosinate-P, whereas Applicant’s specification example 3 “demonstrates synergistic combinations of L-glufosinate and trifludimoxazin at weight ratios of 1600:1 and 800:1.”  
Applicant’s arguments are not persuasive for several distinct reasons.
(1) Witschel explicitly discloses the specific combination of the claimed 
L-glufosinate + trifludimoxazin

Witschel’s Composition 1.99 is the exact mixture of L-glufosinate + 
trifludimoxazin (page 61).  Thus, the expected herbicidal activity is the herbicide activity of this explicitly disclosed mixture, not the “E” of Colby formula E = X + Y –                         
                            
                                
                                    X
                                    Y
                                
                                
                                    100
                                
                            
                        
                     .  The Colby formula is used in certain situations, e.g., when the mixture is not known and even then in limited circumstances, but it should not be used when the mixture is already known.  The prior art has taught the mixture, so it is the property or activity of the mixture that is expected, not the Colby calculation “E” of the mixture’s components.  
	(2) Witschel’s L-glufosinate + trifludimoxazin is the closest prior art
	Comparison to show unexpected result must be against the closest prior art.  Here, the closest prior art is Witschel’s mixture of L-glufosinate + trifludimoxazin.  
(3) Colby is a method for estimating expected efficacy when the closest prior art is the individual active ingredients, i.e. when the exact mixture has not been explicitly taught by the prior art  

Colby can be an unreliable estimator of expected activity, so it should not 
be applied when the prior art has disclosed the actual mixture of the active ingredients, i.e. when there is a better alternative to Colby.
	For example, Applicant’s own data shows the problem with relying on Colby when there is a better alternative, the actual mixture taught by the prior art.  In Applicant’s Example 3 on page 33 of the specification, 200 g/ha L-glufosinate had 0% efficacy, whereas 400 g/ha L-glufosinate had 65% efficacy.  If in a blind experiment two identical samples of 200 g/ha L-glufosinate were labeled “Herbicide A” and “Herbicide B,” relying on Colby would lead to the conclusion that A + B were synergistic based on E = 0 + 0 –                         
                            
                                
                                    0
                                     
                                    x
                                     
                                    0
                                
                                
                                    100
                                
                            
                        
                     = 0 and observed activity of 65.  In other words, Colby would conclude that L-glufosinate synergizes itself.  Such false positive is due to the fact that Colby fails to account for a non-linear dose-response for most active agents.  Thus, Colby cannot be relied on to provide a reasonable estimate of synergism of a known system in Applicant’s invention – and it cannot be used to provide a reasonable estimate of expected herbicidal result when there is a better alternative, the known and expected herbicidal activity of the actual mixture of L-glufosinate + trifludimoxazin.  
(4) Even assuming arguendo that Example 3 data were evidence of nonobviousness, data for 1600:1 to 800:1 is not commensurate in scope 
with the claimed range of 1600:1 to 1:5

The tested 800:1 is very far and different from 1:5.  Synergism at one ratio is not 
predictive of synergism at another ratio that is very different from the tested ratio.  As an analogous example, if a cup of coffee with 1 packet of sugar (3.5 g) were synergistic, it would not necessarily follow that 4000 packets would be also synergistic.  Back to the claimed invention, a ratio of 1:5 means that the amount of trifludimoxazin has been increased 4000 times compared to the closest tested ratio, 800:1.  Applicant’s data in Example 3 shows that trifludimoxazin starts to exhibit herbicidal activity at 0.25 g/ha.  If this amount were increased 4000 times (to 1000 g/ha) to provide a ratio of 1:5 (200: 1000), it would not be predictable whether the observed activity would be greater or less than E calculated from Colby.  
In In re Kollman, 201 USPQ 193 (CCPA 1979), a decision involving a synergistic herbicidal composition with specific ratios claimed, even though there was extensive data for 16:1, 8:1 and 4:1 ratios, the court affirmed the obviousness rejection of claim 1 which was directed to a ratio range of about 1:10 to 20:1.  Id. at 199-200.  The court held that Appellant’s data was sufficient only for claims 7 and 8, which were directed to 1:1 to 4:1.  
Therefore, notwithstanding the Examiner’s position as to (1) to (3), supra, Applicant’s evidence still falls far short of being commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).
For these reasons, evidence of obviousness outweighs Applicant’s arguments and assertion of nonobviousness, and this ground of rejection must be maintained.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699